Appeal by the de*835fendant from a judgment of the Supreme Court, Kings County (Holdman, J.), rendered August 17, 2006, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court should have granted him youthful offender treatment is unpreserved for appellate review, since he failed to move to withdraw his plea on this ground (see People v Huffman, 47 AD3d 646 [2008]; People v Stokes, 28 AD3d 592 [2006]; People v Thompson, 16 AD3d 603, 604 [2005]; People v Greene, 13 AD3d 647, 647-648 [2004]). In any event, the denial of youthful offender treatment was a provident exercise of discretion (see People v Small, 7 AD3d 819 [2004]). Rivera, J.P., Lifson, Angiolillo and Balkin, JJ., concur.